IN THE
                         TENTH COURT OF APPEALS



                                No. 10-13-00097-CV

                   IN RE ARCABABA D/B/A OK CORRAL


                               Original Proceeding



                          MEMORANDUM OPINION


      On November 14, 2013, relator, Arcababa, Inc. d/b/a OK Corral, filed a “Notice

of Automatic Stay,” informing this Court that relator’s insurance carrier, Indemnity

Insurance Corporation, RRG (“IICRRG”), has been placed into rehabilitation by Order

of the Court of Chancery of the State of Delaware. Attached to relator’s notice is a

“Rehabilitation and Injunction Order” entered by the Delaware Chancery Court, which

concludes that, among other things, IICRRG “is impaired, in unsound condition, and in

such condition as to render its further transaction of insurance presently and

prospectively hazardous to its policyholders.”

      Under section 462.309(a) of the Texas Insurance Code,
        a proceeding in which an impaired insurer is a party or is obligated to
        defend a party in a court in this state, other than a proceeding directly
        related to the receivership or instituted by the receiver, is stayed for:

            (1) a six-month period beginning on the later of the date of the
                designation of impairment or the date an ancillary proceeding is
                brought in this state; and

            (2) a subsequent period as determined by the court, if any.

See TEX. INS. CODE ANN. § 462.309(a) (West 2009). Subsections (b) and (c) of section

462.309 provide that the stay applies to each party to the proceeding and that any

deadlines imposed under the Texas Rules of Civil Procedure or the Texas Rules of

Appellate Procedure are tolled during the stay. See id. § 462.309(b)-(c).

        In its notice, relator expresses a desire to file a “partial motion for rehearing” to

our memorandum opinion that issued on October 31, 2013.1 See generally In re Arcababa,

No. 10-13-00097-CV, 2013 Tex. App. LEXIS 13571 (Tex. App.—Waco Oct. 31, 2013, orig.

proceeding) (mem. op.).          Given that relator’s insurer has been determined to be

impaired by the Delaware Chancery Court, pursuant to section 462.309 of the Texas

Insurance Code, further action in this proceeding is stayed for a period of six months

from the date IICRRG was deemed impaired—November 7, 2013. See TEX. INS. CODE

ANN. § 462.309(a).

        The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial-court judge, and the trial-court clerk.



        1  Absent a motion for extension, under Texas Rule of Appellate Procedure 49.1, “[a] motion for
rehearing may be filed within 15 days after the court of appeals’ judgment or order is rendered.” TEX. R.
APP. P. 49.1. However, because of the application of Texas Insurance Code section 462.309, this deadline
is tolled. See TEX. INS. CODE ANN. § 462.309(c) (West 2009).


In re Arcababa                                                                                    Page 2
                                            AL SCOGGINS
                                            Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal suspended
Opinion delivered and filed November 15, 2013
[OT06]




In re Arcababa                                            Page 3
In re Arcababa   Page 4